DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Independent claim 19, the claimed features "means for performing",  "means for obtaining" and "means for switching", in dependent claim 21 "means for selecting", in dependent claim 23 "means for missing", and in dependent claim 24 "means for maintaining",  invoke 112 (f).











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10-16, 18-22, 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL Anil et al (US 20170251518), hereinafter Agiwal, in view of LEE Youngdae et al (IDS Reference US 20180027522), hereinafter Lee.
Regarding claims 1, 11, 19 and 25, Agiwal teaches or suggests, a method / a wireless communication device / a non-transitory computer-readable medium, for wireless communication at a wireless communication device in a wireless communication network, the method comprising: 
obtaining a plurality of beam measurements, each associated with a respective downlink beam of a plurality of downlink beams utilized for communication with a radio access network (RAN) node (Agiwal: Fig. 13, [174], teaches UE measuring TX beams from the base station, in a DRX operation),
switching from a first downlink beam of the plurality of downlink beams previously utilized for communication with the RAN node to a second downlink beam of the plurality of downlink beams after a paging time window when a first beam measurement of the plurality of beam measurements associated with the first downlink beam is greater than a first threshold and a difference between the first beam measurement and a second beam measurement of the plurality of beam measurements associated with the second downlink beam is greater than a second threshold (Agiwal: Fig. 13, [176], teaches when the last reported/used beam measurement (the first beam measurement) is higher than a threshold (a first threshold) or the difference between the best beam measurement (second beam measurement) and the first beam measurement is less than an “offset” (the second threshold), no beam changing (beam switching) is done. Therefore, Agiwal suggests that beam switching will be done when the first beam measurement is higher than a first threshold and the difference between the first and second beam measurements is greater than the second threshold. Difference is interpreted as either one of the measurements is smaller or higher than the other measurement. Agiwal, in para [352]-[353], further suggests that beam change can be applied after the ON duration (i.e. after a paging time window), while the UE checks for messages during the ON duration with the old beam, awaiting beam switching indication).
Agiwal does not expressly teach, performing a power-up operation of the wireless communication device in an idle mode.
However, in the same field of endeavor, Lee teaches, performing a power-up operation of the wireless communication device in an idle mode (LEE: [37], ), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/device/medium to include that beam management is performed in a DRX operation of an idle mode.
This would have been obvious because it would motivate one of ordinary skill in the art to transmit a beam-formed paging based on a feedback in a wireless communication system in order to provide different 5G services efficiently (Lee: [4], [6])..
Regarding claim 11, Agiwal further teaches, A wireless communication device in a wireless communication network, comprising: a wireless transceiver (Agiwal: Fig. 29, 2910 Transceiver), a memory (Agiwal: [401], teaches Memory), and a processor (Agiwal: Fig. 29, 2920 Controller).




Regarding claims 2 and 12, Agiwal, in view of Lee, teaches the method/device, as outlined in the rejection of claims 1 and 11.
Agiwal further teaches, wherein the obtaining the plurality of beam measurements further comprises: searching for the plurality of downlink beams upon completing the power-up operation, and measuring a beam reference signal on each of the plurality of downlink beams to obtain the plurality of beam measurements (Agiwal: [174], teaches UE measures beam reference signal CSI-RS or SS of TX beams of the base station after wake up (i.e. power up operation). Measuring of multiple beams implies searching for the beams).
Regarding claim 3, Agiwal, in view of Lee, teaches the method, as outlined in the rejection of claim 2.
Agiwal further teaches, wherein the beam reference signal comprises a synchronization signal block (SSB) (Agiwal: [83], teaches beam reference signal for beam measurement can be synchronization signal (SS) transmitted from the BS. SS in 5G is called SSB and Agiwal’s method is applicable for 5G (see Agiwal: Abstract).
Regarding claim 4, Agiwal, in view of Lee, teaches the method, as outlined in the rejection of claim 2.
wherein the plurality of beam measurements comprise reference signal received power (RSRP) measurements, signal-to-interference-plus- noise (SINR) measurements, or reference signal received quality (RSRQ) measurements (Agiwal: [86] “measuring the RSRP/RSRQ/continuous quality (CQI)/signal-to-interference-plus-noise ratio (SINR)/signal-to-noise ratio (SNR) of received RS”).
Regarding claims 5, 13, 20 and 26, Agiwal, in view of Lee, teaches the method/device/medium, as outlined in the rejection of claims 1, 11, 19 and 25.
Agiwal further teaches, wherein performing the power-up operation further comprises: performing the power-up operation during a discontinuous reception (DRX) cycle (Agiwal: Fig. 13, [174], teaches wake up (power-up) operation in a DRX cycle).
Regarding claims 6, 14, 21 and 27, Agiwal, in view of Lee, teaches the method/device/medium, as outlined in the rejection of claims 1, 11, 19 and 25.
Agiwal further teaches, further comprising: selecting the second threshold by the wireless communication device (Agiwal: [176], teaches using an ‘offset’ for the second threshold).
Regarding claims 7 and 15, Agiwal, in view of Lee, teaches the method/device, as outlined in the rejection of claims 1 and 11.
 wherein the second beam measurement comprises a highest beam measurement from among the plurality of beam measurements (Agiwal: [88] “The beam feedback may include the information (e.g., beam id, RSRP/RSRQ/CQI/SINR/SNR, CQI, and the like) about best DL TX beam detected so far.”, best beam implies highest beam measurement).
Regarding claims 8, 16, 22 and 28, Agiwal, in view of Lee, teaches the method/device/medium, as outlined in the rejection of claims 1, 11, 19 and 25.
Agiwal further teaches, further comprising: switching from the first downlink beam to the second downlink beam during the paging time window when the first beam measurement is less than the first threshold (Agiwal: [176], teaches no beam change when the last reported/used beam (the first beam) is measured higher than a threshold (first threshold), which suggests beam change to the better measured beam (the second beam) when the first beam is measured less than a threshold, as disclosed in Agiwal (e.g. see Agiwal [174]-[175]).
Regarding claims 10, 18, 24 and 30, Agiwal, in view of Lee, teaches the method/device/medium, as outlined in the rejection of claims 1, 11, 19 and 25.
Agiwal further teaches, further comprising: maintaining the first downlink beam as a serving downlink beam when the first beam measurement is greater than the first threshold and the difference between the first beam measurement and the second beam measurement is less than the second threshold (Agiwal: [176], teaches the both criteria 1) when the last reported/used beam measurement (the first beam measurement) is higher than a threshold (a first threshold), 2) the difference between the best beam measurement (second beam measurement) and the first beam measurement is less than an “offset” (the second threshold), for which no beam changing (beam switching) is done).

Claims 9, 17, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal, in view of Lee, as applied to the rejection of claims 1, 11, 19 and 25 above, and further in view of Guo Yu-Hsuan et al (US 20170373731), hereinafter Guo.
Regarding claims 9, 17, 23 and 29, Agiwal, in view of Lee, teaches the method/device/medium, as outlined in the rejection of claims 8, 16, 22 and 28.
Agiwal and Lee do not expressly teach, further comprising: missing a page during the paging time window when switching from the first downlink beam to the second downlink beam occurs during the paging time window.
However, in the same field of endeavor, Guo teaches, further comprising: missing a page during the paging time window when switching from the first downlink beam to the second downlink beam occurs during the paging time window (Guo: [57], teaches that UE may miss messages due to beam changing (i.e. beam switching). Therefore, suggests that UE, in a paging reception mode in a paging window may miss a paging message due to beam switching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/device/medium to include that a page may be missing during the paging time window when switching from the first downlink beam to the second downlink beam occurs during the paging time window.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam forming and managing method in order for achieving 5G wireless operation (Guo: [2]-[3]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamel, U.S. Publication No. 20120052828 - BEAM SELECTION IN A MULTIPLE BEAM ANTENNA IN A FIXED WIRELESS CPE.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472